DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2, 4-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 11, the prior art of record, specifically Lee et al (EP 3474263 A1) teaches a display apparatus comprising: a display including a first display module (110-1 in Fig. 2A) and a second display module (110-2 in Fig. 2A); a first driving module (120-1 in Fig. 2A) comprising driving circuitry connected to the first display module (Figs. 1-2A-2B; Paragraph 0029-0043); a second driving module (120-1 in Fig. 2A) comprising driving circuitry connected to the second display module (Figs. 1-2A-2B; Paragraph 0029-0043); and
a processor (140 in Fig.2A) configured to: obtain total power consumption of the first display module and second display module based on a brightness of an input image (Figs. 2-4; Paragraph 0051-0076),
obtain supply power of each of the first driving module and second driving module based on the obtained total power consumption (Figs. 2-4; Paragraph 0051-0076).
            However, none of the prior art cited alone or in combination provides the motivation to teach a display apparatus comprising: a processor configured to: control the first driving module and the second driving module based on the obtained supply power, control the display apparatus so that a part of supply power of the first driving module is provided to the second display module based on power consumption of the first display module; control the display apparatus so that a remainder of the supply power of the first driving module is provided to the first display module, and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622